Title: To James Madison from Jacob Crowninshield, 22 July 1802 (Abstract)
From: Crowninshield, Jacob
To: Madison, James


22 July 1802, Salem. Acknowledges JM’s letter of 12 July [not found] enclosing a commission for him as a commissioner of bankruptcy for the district of Massachusetts. Regrets he cannot accept the office owing to pressing commercial business that would make it “extremely inconvenient.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Crowninshield”). 1 p.; docketed by Jefferson.


